NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-1859
                                     _____________

                          ANTONIA H. ROSARIO-ROSARIO,
                                           Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                        Respondent
                             _____________

                     PETITION FOR REVIEW OF AN ORDER OF
                     THE BOARD OF IMMIGRATION APPEALS
                             (Agency No. A087-119-010)
                      Immigration Judge: Hon. Rosalind K. Malloy
                                   ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 5, 2015
                                   ______________

               Before: SHWARTZ, SCIRICA, and ROTH, Circuit Judges.

                                  (Filed: March 27, 2015)
                                     ______________

                                        OPINION*
                                     ______________

SHWARTZ, Circuit Judge.




       *
        This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Antonia H. Rosario-Rosario (“Petitioner”) petitions for review of the decision of

the Board of Immigration Appeals (“BIA”) dismissing her appeal from an order of the

Immigration Judge (“IJ”) that sustained her removal and pretermitted her application for

adjustment of status. For the reasons set forth herein, we will deny the petition.

                                                I

       Petitioner, a native and citizen of the Dominican Republic, applied for adjustment

of status under the Immigration and Nationality Act (“INA”), seeking permanent U.S.

residency under 8 U.S.C. § 1255(a).1 U.S. Citizenship and Immigration Services

(“USCIS”) was unable to find any record of her entry or a visa application in her name,

and it discovered that the identification number on the visa she submitted belonged to a

visa issued to a Dominican man six months after she claims to have arrived in the United

States. Concluding that the visa was fraudulent, USCIS denied Petitioner’s application.

Shortly thereafter, the Department of Homeland Security charged Petitioner with

removability under 8 U.S.C. § 1182(a)(6)(A)(i) as an alien present in but not lawfully

admitted to the United States.


       1
           This provision provides, in relevant part:

           The status of an alien who was inspected and admitted or paroled into
           the United States . . . may be adjusted by the Attorney General, in his
           discretion and under such regulations as he may prescribe, to that of an
           alien lawfully admitted for permanent residence if (1) the alien makes an
           application for such adjustment, (2) the alien is eligible to receive an
           immigrant visa and is admissible to the United States for permanent
           residence, and (3) an immigrant visa is immediately available to him at
           the time his application is filed.

8 U.S.C. § 1255(a).
                                                2
         Petitioner claimed she had been lawfully admitted. In an affidavit, she explained

that she worked in the Dominican Republic as a housekeeper and that her employer asked

her to travel with him to the United States for work. She agreed and paid him to obtain a

visa for her. She claims he obtained a visa that she believed was valid, and that they flew

to Miami with several co-workers on “Panan airlines” on June 25, 2000. A.R. 348.

According to her affidavit, a U.S. official waved them through customs and, afterwards,

her employer gave her a stamped passport and I-94 arrival card. The employer then

escorted her to a motel. She states that he left the next morning, and she never saw him

again.

         Petitioner also testified about her entry. Reviewing the oral and written testimony

together, along with documentary evidence, the IJ identified several inconsistencies in

her story related to: (1) the airline on which she flew;2 (2) the number of co-workers with

whom she travelled; (3) when she first saw the I-94; and (4) her employer’s interaction

with customs officials at the airport. The IJ also found that Petitioner failed to provide

any evidence that she had in fact flown to the United States “on any airline,” such as a

receipt, boarding pass, or affidavit from a fellow traveler.3 A.R. 60.


         2
          Petitioner indicated in her affidavit that she flew “Panan airlines,” A.R. 348, but
then testified that she flew “Pan Am,” A.R. 159. Both parties presented Wikipedia
articles concerning when Pan Am operated. The IJ gave these articles little weight, and
concluded that there was “no evidence” that Pan Am or any incarnation thereof operated
flights from the Dominican Republic to the United States during the applicable
timeframe. A.R. 59-60.
        3
          Petitioner did offer a letter from “Jeandry Tours” indicating that she purchased a
round-trip ticket from the Dominican Republic to the United States on “the Air line of
Panan.” A.R. 357. In concluding that she failed to provide evidence of her flight, the IJ
discounted the importance of the tour company letter, finding it “[c]urious[]” that the
                                              3
       Citing these facts as well as the fraudulent visa, the IJ sustained Petitioner’s

removal and pretermitted her application for adjustment of status, finding that she could

not “rely on any definitive piece of evidence to indicate that [Petitioner] entered the U.S.

in the manner in which she claims to have entered.” A.R. 61. Petitioner appealed to the

BIA, which, citing the same reasons, affirmed the IJ’s decision and dismissed the appeal.

Petitioner then filed this petition for review.

                                              II4

       “When the BIA both adopts the findings of the IJ and discusses some of the bases

of the IJ’s decision, we have authority to review the decisions of both the IJ and the

BIA.” Chen v. Ashcroft, 376 F.3d 215, 222 (3d Cir. 2004). We will not disturb their

findings of fact if “they are supported by substantial evidence from the record considered

as a whole.” Huang v. Att’y Gen., 620 F.3d 372, 379 (3d Cir. 2010). Under this

“extraordinarily deferential” standard of review, Garcia v. Att’y Gen., 665 F.3d 496, 502

(3d Cir. 2011), “we will reverse based on factual error only if any reasonable fact-finder

would be compelled to conclude otherwise.” Huang, 620 F.3d at 379 (internal quotation

marks and citation omitted); see also 8 U.S.C. § 1252(b)(4)(B). Similarly, “we must

uphold the [adverse] credibility determination of the BIA or IJ . . . unless no reasonable

person would have found [Petitioner] incredible.” Chen, 376 F.3d at 222 (internal

quotation marks and citations omitted).


letter included the same typographical error with respect to the name of the airline as
Petitioner’s affidavit. A.R. 60.
        4
          We exercise jurisdiction over the BIA’s final order of removal under 8 U.S.C.
§ 1252(a)(1).
                                                  4
       The IJ ordered Petitioner removed pursuant to 8 U.S.C. § 1182(a)(6)(A)(i) because

she failed to show that she was admitted or paroled into the United States. In such a case,

“the [Government] must first establish the alienage of the [alien].” 8 C.F.R. § 1240.8(c).

After it has done so, the burden shifts to the alien to “demonstrate[] by clear and

convincing evidence that he or she is lawfully in the United States pursuant to a prior

admission.” Id. Petitioner concedes that she is not a U.S. citizen or resident and thus

admits her alienage, but argues that she “presented sufficient and credible evidence” of

her entry into the United States, Pet’r Br. 8, 15, and that this entry was “procedurally

regular” and therefore lawful under the INA, Pet’r Br. 8, 10-14.

       The IJ and BIA considered her evidence and concluded that she had not

established how, when, or where she entered the United States. The IJ identified

numerous inconsistencies in Petitioner’s account. Specifically, Petitioner stated in her

affidavit that she travelled with “about four or five” others, A.R. 347, but she later

testified that it was three, identifying each co-worker by name. Similarly, she stated in

her affidavit that she “did not see [her employer] speaking to anyone” at the airport, A.R.

349, but later testified that the employer carried the group’s passports to a customs

official and engaged him in conversation. In addition, Petitioner claimed she flew to the

United States via Pan Am on June 25, 2000, but the IJ concluded that she presented no

credible evidence that she flew on Pan Am or any other airline on that date. These

inconsistencies, taken together with the fact that the visa she claimed to have used to

enter the United States bore the identification number of a visa issued to a Dominican

man six months after her purported entry, provided the IJ and BIA with ample grounds to

                                              5
conclude that Petitioner’s account concerning how, when, and where she entered the

United States was not credible. Moreover, Petitioner fails to identify any evidence that

the IJ or BIA overlooked or misapprehended or provide any reason why we should

disturb the finding that she did not prove that she was admitted as required under 8

C.F.R. § 1240.8(c).

       Because we cannot say that a reasonable fact-finder would be compelled to “reach

factual findings contrary to those reached by the IJ,” Garcia, 665 F.3d at 505, we uphold

the conclusion that Petitioner did not demonstrate she was admitted into the United

States5 and hence is subject to removal.6 Accordingly, we will deny her petition for

review.




       5
          Because Petitioner did not show how she entered the United States, we need not
address whether she did so in a “procedurally regular” way.
        6
          We will also deny Petitioner’s request that we review the decision concerning
her application for adjustment of status. Our jurisdiction to review a decision concerning
adjustment of status is limited to reviewing constitutional claims or questions of law.
8 U.S.C. §1252(a)(2)(B)(i), (ii), & (a)(2)(D). “Determination of eligibility for adjustment
of status—unlike the granting of adjustment itself—is a purely legal question and does
not implicate agency discretion.” Pinho v. Gonzales, 432 F.3d 193, 204 (3d Cir. 2005)
(emphasis omitted). To be eligible for adjustment of status, an alien must establish she
was “inspected and admitted or paroled” into the United States. 8 U.S.C. § 1255(a).
Because we defer to the IJ and BIA’s factual conclusion that she did not prove how she
entered the United States, Petitioner cannot show as a matter of law that she was
“inspected and admitted or paroled,” as required under § 1255(a), and hence the IJ and
BIA correctly concluded that she is ineligible for adjustment of status.
                                             6